Exhibit 10.2

Execution Version

SECOND AMENDMENT TO VOTING AND SUPPORT AGREEMENT

This SECOND AMENDMENT TO VOTING AND SUPPORT AGREEMENT (this “Amendment”) is
entered into on April 30, 2019, by and among Axar Capital Management, LP, a
Delaware limited partnership (“Axar”), Axar GP, LLC, a Delaware limited
liability company (“Axar GP”), Axar Master Fund, Ltd., a Cayman Islands exempted
limited partnership (the “Axar Funds,” and together with Axar and Axar GP, the
“Axar Entities”), Robert B. Hellman, Jr., in his capacity as trustee under the
Voting and Investment Trust Agreement for the benefit of American Cemeteries
Infrastructure Investors, LLC (“ACII”), and StoneMor GP Holdings LLC, a Delaware
limited liability company (“GP Holdings” and together with ACII, the “ACII
Entities”) and StoneMor GP LLC, a Delaware limited liability company (the
“Company”) and StoneMor Partners L.P., a Delaware limited partnership (the
“Partnership”). The Axar Entities, the ACII Entities, the Company, the
Partnership and each Permitted Transferee (as defined in the Agreement) are
sometimes referred to herein collectively as the “Parties,” and individually as
a “Party.”

RECITALS

1.    The Parties have previously entered into that certain Voting and Support
Agreement dated as of September 27, 2018, as amended by that certain Amendment
First Amendment to Voting and Support Agreement dated as of February 4, 2019
(collectively, the “Agreement”).

2.    Pursuant to Section 5.2 of the Agreement, the Agreement may be amended in
writing by the Parties.

3.    The Parties desire to make certain amendments to the Agreement as set
forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

AMENDMENTS

1.1    Termination. Article IV of the Agreement is hereby amended and restated
in its entirety as follows:

“This Agreement shall terminate and be of no further force or effect upon the
earliest of (x) the Expiration Date, (y) the date that any amendment to the
Merger Agreement that adversely affects the rights of any Axar Entity without
the written consent of the Axar Entities, and (z) October 1, 2019.
Notwithstanding the preceding sentence, Section 1.5, this Article IV and Article
V shall survive any termination of this Agreement. Nothing in this Article
IV relieves any Party of any liability for any breach of any covenant or
agreement contained herein occurring prior to termination.”



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS PROVISIONS

2.1    Certain Defined Terms. Capitalized terms used in this Amendment that are
not defined in the text of the body of this Amendment shall have the meanings
given such terms in the Agreement.

2.2    No Other Amendments. All provisions of the Agreement, unless amended by
this Amendment, shall remain unchanged.

2.3    Counterparts. This Amendment may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

2.4    Miscellaneous. Sections 5.1 through 5.13 of the Agreement shall apply to
this Amendment mutatis mutandis.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the day and year first above written.

 

AXAR CAPITAL MANAGEMENT, LP By:   Axar GP, LLC, its general partner By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Sole Member AXAR GP, LLC By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Sole Member AXAR MASTER FUND, LTD. By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Authorized Person ROBERT B. HELLMAN, JR., AS
TRUSTEE UNDER THE VOTING AND INVESTMENT TRUST AGREEMENT FOR THE BENEFIT OF
AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC By:  

/s/ Robert B. Hellman, Jr.

Name:   Robert B. Hellman, Jr. Title:   Trustee STONEMOR GP HOLDINGS LLC By:  

/s/ Robert B. Hellman, Jr.

Name:   Robert B. Hellman, Jr. Title:   Authorized Person

SIGNATURE PAGE TO

SECOND AMENDMENT TO

VOTING AND SUPPORT AGREEMENT



--------------------------------------------------------------------------------

STONEMOR PARTNERS L.P. By:   StoneMor GP LLC, its general partner By:  

/s/ Joseph M. Redling

Name:   Joseph M. Redling Title:   President and Chief Executive Officer

SIGNATURE PAGE TO

SECOND AMENDMENT TO

VOTING AND SUPPORT AGREEMENT